Per Curiam. We hereby amend, effective immediately, Section 1 (B) of the Rule Providing for Certification of Court Reporters to read as follows: SECTION 1. MEMBERS OF THE BOARD. A..... B. Members shall be appointed to serve a three year term and are eligible to be appointed to a second three year term. A member whose term has expired shall continue to serve until a successor is appointed and qualified. The Court shall fill any vacancy by appointing a member for the duration of an unexpired term and may remove any member for cause. A member who has been appointed to complete an unexpired term shall be eligible for reappointment to serve two terms of three years each. C,